DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-11 and 13-23 are pending. 

Response to Arguments

2.	In light of the amendments to the claims, the claim objections of claims 1-21 are withdrawn.

3.	Applicant’s arguments, see Remarks, filed 09/02/2022, with respect to the rejection(s) of claim(s) 1, 11 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over SAGWA, US 2018/0321047 in view of Link II, US 2019/0057217 hereafter Link and further in view of TREMAN et al, US 2017/0366930.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3-9, 11, 13-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAGWA, US 2018/0321047 (as cited in the IDS dated 02/23/2022) hereafter SAGWA in view of Link II, US 2019/0057217 hereafter Link and further in view of TREMAN et al, US 2017/0366930 hereafter TREMAN. 

As for claim 1, SAGWA discloses:
A method for secure data transfer with a vehicle, the method comprising: 
determining a size of a file to be transferred to or from the vehicle (SAGWA, FIG. 3, S201, [0033]-[0034], [0050], Determining the size of the update data/file to be transferred to the vehicle); 
determining the data transfer speed at which the file may be transferred (SAGWA, FIG. 3, S202, [0034], [0051], Determining the communication speed at which the update data/file may be transferred); 
based on the size of the file and transfer speed (SAGWA, [0051], Based on the size of the update data/file and the communication/transfer speed, determining the required time to download the update data/file), determining a travel distance of the vehicle needed to complete transfer of the file (SAGWA, [0082], Re-expressing required time for the download in the scale of distance to determine the travel distance of the vehicle to complete the download of the update data/file); 
assigning a secure data transfer zone in which to perform the transfer based on the determined travel distance and based on a size of the secure data transfer zone (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer based on the travel distance (time) and the length of the download section. Sagwa [0082] discloses re-expressing required time for the download in the scale of distance to determine the travel distance).

SAGWA does not explicitly disclose the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone. 

However, Link discloses the data transfer is secure data transfer (Link, FIG. 1, 20, [0015], [0030], [0034], Using a secure tunnel/data transfer) and the data transfer zone is a secure data transfer zone (Link, [0015], The secure network for transmitting/receiving vehicle data. Wireless mobile networks are composed of a plurality zones/cells). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SAGWA with the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone as taught by Link to meet the security requirements of the data.

The combination of SAGWA and Link does not explicitly disclose dynamically creating a data transfer zone in which to perform the transfer of the file, wherein a size of the data transfer zone is determined based on the determined travel distance and based on a size of the file and the data transfer speed such that the file can be transferred while the vehicle is traveling within the data transfer zone.
	
However, TREMAN discloses dynamically creating a data transfer zone in which to perform the transfer of the file (TREMAN, [0037]-[0038], [0040] Dynamically adjusting a geo-fence for downloading data), wherein a size of the data transfer zone is determined based on the determined travel distance (TREMAN, [0041], [0060], [0067], [0075], The size of the geofence is determined based on the vehicle travel distance (how far the vehicle will travel)) and based on a size of the file (TREMAN, [0038], The size of the geofence is determined based on the data rate which is based on the data size) and the data transfer speed such that the file can be transferred while the vehicle is traveling within the data transfer zone (TREMAN, [0041], [0063], The geo-fence is adjusted based on the speed the data can be downloaded by a vehicle traveling within the geo-fence).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with dynamically creating a data transfer zone in which to perform the transfer of the file, wherein a size of the data transfer zone is determined based on the determined travel distance and based on a size of the file and the data transfer speed such that the file can be transferred while the vehicle is traveling within the data transfer zone as taught by TREMAN to provide more efficient use of bandwidth resources (TREMAN, [0005]). 

As for claim 3, the combination of SAGWA and Link does not explicitly disclose:
Dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transfer. (Note: Link [0015] teaches the data transfer zone is a secure data transfer zone)

Dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transfer (TREMAN, [0056]-[0058], [0061], Identifying an initial sector of a certain perimeter, dynamically expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transferto provide a larger download range for the traveling vehicle (TREMAN, [0004]).

As for claim 4, SAGWA discloses:
The dynamically created secure data transfer zone comprises a plurality of secure data transfer zones of sufficient cumulative size to perform the transfer of the file (SAGWA, [0061], The plurality of sections of sufficient cumulative length/size to perform the transfer/download). 

As for claim 5, the combination of SAGWA and Link does not explicitly disclose:
Adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance. (Note: Link [0015] teaches the data transfer zone is a secure data transfer zone)

However, TREMAN discloses adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance (TREMAN, [0056]-[0058], [0061], Adjusting/expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance to provide a larger download range for the traveling vehicle (TREMAN, [0004]).

As for claim 6, SAGWA discloses:
Dynamically creating a secure data transfer zone comprises dynamically creating a new secure data transfer zone or a plurality of new secure data transfer zones of sufficient size to accommodate the determined travel distance needed to complete transfer of the file (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer).

As for claim 7, SAGWA discloses:
Predicting a speed of the vehicle during its travel through the assigned secure data transfer zone, and further using the predicted vehicle speed to determine the vehicle’s travel distance of the vehicle needed to complete transfer of the file (SAGWA, [0082], Determine the speed of the vehicle to travel thru the section and using the speed to determine the travel distance of the vehicle to complete the download of the update data/file).

As for claim 8, SAGWA discloses:
Predicting a path of the vehicle, determining one or more existing secure data transfer zones in the path of the vehicle predicted (SAGWA, FIG. 3, S204, [0052]-[0054], Acquiring/predicting the travel route/path of the vehicle, determining one or more suitable sections along the travel route/path of the vehicle), and assigning a secure data transfer zone comprises assigning one or more of the one or more existing secure data transfer zones in combination with the dynamically created secure data transfer zone to complete transfer of the file (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer).

As for claim 9, the combination of SAGWA and Link does not explicitly disclose:
The one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones. (Note: Link [0015] teaches the data transfer zone is a secure data transfer zone)

However, TREMAN discloses the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones (TREMAN, [0056]-[0058], [0061], Identifying an initial/existing sector of a certain perimeter, dynamically expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones to provide a larger download range for the traveling vehicle (TREMAN, [0004]).

As for claim 11, SAGWA discloses:
A system for secure vehicle communication, comprising: 
a processor (SAGWA, [0030], The CPU); and a memory coupled to the processor to store instructions (SAGWA, [0030], The memory), which when executed by the processor, cause the processor to perform operations, the operations comprising:
determining a size of a file to be transferred to or from the vehicle (SAGWA, FIG. 3, S201, [0033]-[0034], [0050], Determining the size of the update data/file to be transferred to the vehicle); 
determining the data transfer speed at which the file may be transferred (SAGWA, FIG. 3, S202, [0034], [0051], Determining the communication speed at which the update data/file may be transferred); 
based on the size of the file and data transfer speed (SAGWA, [0051], Based on the size of the update data/file and the communication/transfer speed, determining the required time to download the update data/file), determining a travel distance of the vehicle needed to complete transfer of the file (SAGWA, [0082], Re-expressing required time for the download in the scale of distance to determine the travel distance of the vehicle to complete the download of the update data/file); 
assigning a secure data transfer zone in which to perform the transfer based on the determined travel distance and based on a size of the secure data transfer zone (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer based on the travel distance (time) and the length of the download section. Sagwa [0082] discloses re-expressing required time for the download in the scale of distance to determine the travel distance).

SAGWA does not explicitly disclose the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone. 

However, Link discloses the data transfer is secure data transfer (Link, FIG. 1, 20, [0015], [0030], [0034], Using a secure tunnel/data transfer) and the data transfer zone is a secure data transfer zone (Link, [0015], The secure network for transmitting/receiving vehicle data. Wireless mobile networks are composed of a plurality zones/cells). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SAGWA with the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone as taught by Link to meet the security requirements of the data.

The combination of SAGWA and Link does not explicitly disclose dynamically creating a data transfer zone in which to perform the transfer of the file, wherein a size of the data transfer zone is determined based on the determined travel distance and based on a size of the file and the data transfer speed such that the file can be transferred while the vehicle is traveling within the data transfer zone.

	However, TREMAN discloses dynamically creating a data transfer zone in which to perform the transfer of the file (TREMAN, [0037]-[0038], [0040] Dynamically adjusting a geo-fence for downloading data), wherein a size of the data transfer zone is determined based on the determined travel distance (TREMAN, [0041], [0060], [0067], [0075], The size of the geofence is determined based on the vehicle travel distance (how far the vehicle will travel)) and based on a size of the file (TREMAN, [0038], The size of the geofence is determined based on the data rate which is based on the data size) and the data transfer speed such that the file can be transferred while the vehicle is traveling within the data transfer zone (TREMAN, [0041], [0063], The geo-fence is adjusted based on the speed the data can be downloaded by a vehicle traveling within the geo-fence).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with dynamically creating a data transfer zone in which to perform the transfer of the file, wherein a size of the data transfer zone is determined based on the determined travel distance and based on a size of the file and the data transfer speed such that the file can be transferred while the vehicle is traveling within the data transfer zone as taught by TREMAN to provide more efficient use of bandwidth resources (TREMAN, [0005]). 

As for claim 13, the combination of SAGWA and Link does not explicitly disclose:
Assigning a secure data transfer zone comprises identifying an existing secure data transfer zone to perform the transfer, dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transfer. (Note: Link [0015] teaches the data transfer zone is a secure data transfer zone)

However, TREMAN discloses assigning a secure data transfer zone comprises identifying an existing secure data transfer zone to perform the transfer, dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transfer (TREMAN, [0056]-[0058], [0061], Identifying an initial sector of a certain perimeter, dynamically expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with assigning a secure data transfer zone comprises identifying an existing secure data transfer zone to perform the transfer, dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transfer to provide a larger download range for the traveling vehicle (TREMAN, [0004]).

As for claim 14, SAGWA discloses:
The dynamically created secure data transfer zone comprises a plurality of secure data transfer zones of sufficient cumulative size to perform the transfer of the file (SAGWA, [0061], The plurality of sections of sufficient cumulative length/size to perform the transfer/download). 

As for claim 15, the combination of SAGWA and Link does not explicitly disclose:
Adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance. (Note: Link [0015] teaches the data transfer zone is a secure data transfer zone)

However, TREMAN discloses adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance (TREMAN, [0056]-[0058], [0061], Adjusting/expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance to provide a larger download range for the traveling vehicle (TREMAN, [0004]).

As for claim 16, SAGWA discloses:
Dynamically creating a secure data transfer zone comprises dynamically creating a plurality of new secure data transfer zones of sufficient size to accommodate the determined travel distance needed to complete the transfer of the file (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer).

As for claim 17, SAGWA discloses:
Predicting a speed of the vehicle during the vehicle’s travel through the assigned secure data transfer zone, and further using the predicted vehicle speed to determine the travel distance of the vehicle needed to complete transfer of the file (SAGWA, [0082], Determine the speed of the vehicle to travel thru the section and using the speed to determine the travel distance of the vehicle to complete the download of the update data/file).

As for claim 18, SAGWA discloses:
Predicting a path of the vehicle, determining one or more available secure data transfer zones in the path of the vehicle predicted (SAGWA, FIG. 3, S204, [0052]-[0054], Acquiring/predicting the travel route/path of the vehicle, determining one or more suitable sections along the travel route/path of the vehicle), and assigning a secure data transfer zone comprises assigning one or more of the one or more available secure data transfer zones (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer).

As for claim 19, the combination of SAGWA and Link does not explicitly disclose:
The one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones.

However, TREMAN discloses the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones (TREMAN, [0056]-[0058], [0061], Identifying an initial/existing sector of a certain perimeter, dynamically expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones to provide a larger download range for the traveling vehicle (TREMAN, [0004]).

As for claim 21, SAGWA discloses:
A non-transitory machine-readable medium (SAGWA, [0030], The CPU and memory) having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
determining a size of a file to be transferred to or from the vehicle (SAGWA, FIG. 3, S201, [0033]-[0034], [0050], Determining the size of the update data/file to be transferred to the vehicle); 
determining the data transfer speed at which the file may be transferred (SAGWA, FIG. 3, S202, [0034], [0051], Determining the communication speed at which the update data/file may be transferred); 
based on the size of the file and transfer speed (SAGWA, [0051], Based on the size of the update data/file and the communication/transfer speed, determining the required time to download the update data/file), determining a travel distance of the vehicle needed to complete transfer of the file (SAGWA, [0082], Re-expressing required time for the download in the scale of distance to determine the travel distance of the vehicle to complete the download of the update data/file); 
assigning a secure data transfer zone in which to perform the transfer based on the determined travel distance and based on a size of the secure data transfer zone (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer based on the travel distance (time) and the length of the download section. Sagwa [0082] discloses re-expressing required time for the download in the scale of distance to determine the travel distance).

SAGWA does not explicitly disclose the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone. 

However, Link discloses the data transfer is secure data transfer (Link, FIG. 1, 20, [0015], [0030], [0034], Using a secure tunnel/data transfer) and the data transfer zone is a secure data transfer zone (Link, [0015], The secure network for transmitting/receiving vehicle data. Wireless mobile networks are composed of a plurality zones/cells). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SAGWA with the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone as taught by Link to meet the security requirements of the data. 

The combination of SAGWA and Link does not explicitly disclose dynamically creating a data transfer zone in which to perform the transfer of the file, wherein a size of the data transfer zone is determined based on the determined travel distance and based on a size of the file and the data transfer speed such that the file can be transferred while the vehicle is traveling within the data transfer zone.
	However, TREMAN discloses dynamically creating a data transfer zone in which to perform the transfer of the file (TREMAN, [0037]-[0038], [0040] Dynamically adjusting a geo-fence for downloading data), wherein a size of the data transfer zone is determined based on the determined travel distance (TREMAN, [0041], [0060], [0067], [0075], The size of the geofence is determined based on the vehicle travel distance (how far the vehicle will travel)) and based on a size of the file (TREMAN, [0038], The size of the geofence is determined based on the data rate which is based on the data size) and the data transfer speed such that the file can be transferred while the vehicle is traveling within the data transfer zone (TREMAN, [0041], [0063], The geo-fence is adjusted based on the speed the data can be downloaded by a vehicle traveling within the geo-fence).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with dynamically creating a data transfer zone in which to perform the transfer of the file, wherein a size of the data transfer zone is determined based on the determined travel distance and based on a size of the file and the data transfer speed such that the file can be transferred while the vehicle is traveling within the data transfer zone as taught by TREMAN to provide more efficient use of bandwidth resources (TREMAN, [0005]). 

5.	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAGWA, US 2018/0321047 in view of Link II, US 2019/0057217 in view of  TREMAN et al, US 2017/0366930 as applied to claims 1 and 11 above, and further in view of Ratnasingam, US 9,672,732 B1 hereafter Ratnasingam.

As for claim 10, the combination of SAGWA, Link and TREMAN does not explicitly disclose predicting a path of the vehicle is performed using machine learning.

However, Ratnasingam discloses predicting a path of the vehicle is performed using machine learning (Ratnasingam, column 36, lines 29-39, column 42, lines 17-41. Predicting the route of a vehicle using machine learning).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA, Link and TREMAN with the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones to provide an optimal route for a vehicle including avoiding and minimizing traffic (Ratnasingam, column 36, lines 29-52). 

As for claim 20, the combination of SAGWA, Link and TREMAN does not explicitly disclose predicting a path of the vehicle is performed using machine learning.

However, Ratnasingam discloses predicting a path of the vehicle is performed using machine learning (Ratnasingam, column 36, lines 29-39, column 42, lines 17-41. Predicting the route of a vehicle using machine learning).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA, Link and TREMAN with the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones to provide an optimal route for a vehicle including avoiding and minimizing traffic (Ratnasingam, column 36, lines 29-52). 

Allowable Subject Matter

6.	Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Machii et al, US 2006/0149463 paragraph [0093] discloses ensuring route guidance by the vehicle-mounted device becomes available as soon as the guide information corresponding to an area around the current vehicle position is downloaded by opting for a split download when the guide information size is large and the estimated download time is significant.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469